Case 2:20-cv-00013-SPC-NPM Document 30 Filed 04/24/20 Page 1 of 6 PageID 209



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

SIERRA CLUB and ENVIRONMENTAL
CONFEDERATION OF SOUTHWEST
FLORIDA,

              Plaintiffs,

v.                                               Case No.: 2:20-cv-13-FtM-38NPM

U.S. FISH AND WILDLIFE
SERVICE, AURELIA SKIPWORTH,
FLORIDA DEPARTMENT OF
TRANSPORTATION, KEVIN J.
THIBAULT, U.S. ARMY CORP OF
ENGINEERS and TODD T.
SEMONITE,

              Defendants.
                                         /

                    CASE MANAGEMENT AND SCHEDULING ORDER

       Having considered the parties’ agreed dates and discovery plan, the Court enters

 this Case Management and Scheduling Order, which modifies the Middle District

 of Florida Local Rules:

              DEADLINE                                      DATE

 Corporate Disclosure Statements       COMPLETED

 Motions to Add Parties or Amend March 5, 2021
 Pleadings

 Disclosure of Expert Reports          NOT APPLICABLE

 Administrative Record (“AR”)          Defendants: June 30, 2020 produce draft AR
                                       Plaintiffs: August 14, 2020 submit            to
                                       Defendants any issues as to draft AR
                                       Parties: August 31, 2020 confer
                                       Parties: September 14, 2020


Revised February 2020                                                                     1
Case 2:20-cv-00013-SPC-NPM Document 30 Filed 04/24/20 Page 2 of 6 PageID 210




              DEADLINE                                 DATE
                                  agree to certify the AR

                                  or

                                  Plaintiffs: motions challenging the AR, the
                                  applicability of any exceptions to record review,
                                  or the need for judicial review of extra-record
                                  materials

                                  Defendants: October 15, 2020 responses
                                  Plaintiffs: November 14, 2020 reply
                                  Defendants: February 12, 2021 electronic
                                  access to final AR and indices served on all
                                  parties after the AR is complete (either after the
                                  parties agree or the Court rules on any motion to
                                  compel regarding the AR)

 Discovery                        August 10, 2020
 Dispositive Motions              Plaintiffs: March 29, 2021 (maximum 2 briefs of
                                  25 pages or 1 brief not to exceed 50 pages)
                                  Defendants: April 28, 2021 responses and any
                                  cross motions for summary judgment (if 1
                                  combined response or cross motion, the brief
                                  may not exceed 45 pages)
                                  Plaintiffs: May 28, 2021 responses (combined
                                  response may not exceed 40 pages)

 Meeting in Person to Prepare     NOT APPLICABLE
 Joint Final Pretrial Statement

 Motions in Limine                NOT APPLICABLE

 Joint Final Pretrial Statement and NOT APPLICABLE
 Trial Briefs

 Final Pretrial Conference        NOT APPLICABLE

 Monthly Trial Term               NOT APPLICABLE

 Estimated Length of Trial        NOT APPLICABLE

 Jury or Non-Jury                 NOT APPLICABLE



Revised February 2020                                                                  2
Case 2:20-cv-00013-SPC-NPM Document 30 Filed 04/24/20 Page 3 of 6 PageID 211




              DEADLINE                                        DATE

 Mediation                              March 10, 2021
                                        Mediator to be named by May 15, 2020

A. Compliance

       Counsel and all parties (represented and pro se) must comply fully with this
Scheduling Order. Motions to extend the above deadlines are disfavored. Deadlines
may be modified only for good cause and with the judge’s consent. Also, filing a motion
to extend a deadline does not toll the time to comply with other deadlines set by rule or
court order.

       All counsel and parties must comply with the Federal Rules of Civil Procedure,
the Local Rules of the United States District Court for the Middle District of Florida,
except as modified herein, the Handbook on Civil Discovery Practice in the United
States District Court for the Middle District of Florida, the United States District Court
for the Middle District Florida’s Administrative Procedures for Electronic Filing, the
Florida Bar Professionalism Expectations, and the Florida Bar Trial Lawyers Section’s
Guidelines for Professional Conduct.

B. Consent to Magistrate Judge

       At any time during this case, the parties may consent to proceed before the
assigned Magistrate Judge to conduct some or all proceedings (including specified
motions and trial) and enter final judgment by filing the appropriate form. A party may
withhold consent without adverse consequences. In consent cases, a party may appeal
the Magistrate Judge’s final judgment to the Eleventh Circuit just like an appeal from
the district court.

C. Motions

   1. Certification Under Local Rule 3.01(g): The parties are reminded of Local Rule
      3.01(g)’s certification requirement to confer with the opposing party in a good-
      faith effort to resolve issue(s) before filing most motions. Failure to comply with
      the rule may cause the Court to deny or strike the motion.

       The term “confer” requires a substantive conversation in person, by telephone,
       or via videoconference. It does not envision an exchange of ultimatums by email
       or letter. Counsel who merely tries to confer has not “conferred.” And telling the
       Court that opposing counsel was unavailable for a conference does not satisfy
       the obligation to confer.

       Although Local Rule 3.01(g) does not require a certificate for a motion to
       dismiss for failure to state a claim upon which relief can be granted or a motion


Revised February 2020                                                                        3
Case 2:20-cv-00013-SPC-NPM Document 30 Filed 04/24/20 Page 4 of 6 PageID 212



       for more definite statement, the Court expects the parties to confer in an
       attempt to resolve the pleading issues by stipulated leave to amend or otherwise,
       and, if relevant, to explain in the motion the extent of the opposition.

   2. Motions for Summary Judgment

          a. Number of Motions: Only one motion for summary judgment may be filed
             by a party (or multiple parties represented by the same counsel) absent
             leave of Court.

          b. Required Materials: A motion for summary judgment must include a
             memorandum of law in support and a specifically captioned section titled,
             “Statement of Material Facts” in a single document. The statement of
             material facts must list each material fact alleged not to be disputed in
             separate, numbered paragraphs. Each fact must be supported by a
             pinpoint citation to the specific part of the record relied on to support that
             fact. Failure to submit a statement of material facts constitutes
             grounds to deny the motion.

              An opposition to a motion for summary judgment must include a
              memorandum of law and a specifically captioned section titled,
              “Response to Statement of Material Facts” in a single document. The
              opposing party’s response to statement of material facts must mirror the
              statement of material facts by admitting and/or denying each of the
              moving party’s assertions in matching numbered paragraphs. Each
              denial must set forth a pinpoint citation to the record where the fact is
              disputed. Although the opposing party’s response must correspond with
              the paragraph scheme used in the statement of material facts, the
              response need not repeat the text of the moving party’s paragraphs. In
              deciding a motion for summary judgment, any fact that the opposing
              counsel or party does not specifically controvert and not otherwise
              included in the Response to Statement of Disputed Material Facts
              may also be deemed undisputed if supported by record evidence.

              The movant may file a reply brief not to exceed 7 pages in length with
              pinpoint citations to the record within 7 days after service of the
              response unless the Court directs otherwise. Given the restriction on the
              context of a reply, any motion for a sur-reply is disfavored and should be
              requested only in exceptional circumstances.

              When citing to the record, the parties should first use any CM/ECF
              designated document number and page number throughout the briefs.
              Where no CM/ECF citation is available, a specific format like “Ex. 1., p.2”
              should be used throughout the brief. Further, a general reference to a
              deposition is inadequate—the page and line number of the deposition
              transcript must be included. For example, a general reference to



Revised February 2020                                                                         4
Case 2:20-cv-00013-SPC-NPM Document 30 Filed 04/24/20 Page 5 of 6 PageID 213



              “Deposition of Jones” is insufficient.

          c. Deposition Transcripts as Exhibits: If depositions are filed to support a
             motion for summary judgment, the Court prefers the deposition be filed in
             its entirety (condensed version is fine) with exhibits.

          d. Exhibit Index: A motion for summary judgment or a response with exhibits
             totaling over 10 pages must include an index to the exhibits that lists the
             exhibit number and title of the exhibit. Counsel must file the index as the
             last attachment to the parent document. See “Exhibit Index” below for a
             sample exhibit index.

          e. Oral Argument: Unless specifically ordered, the Court will not hold a
             hearing on any motion for summary judgment.

   3. Exhibit Index (required only for cases assigned to Judge Chappell)

          a. For all motions before Judge Chappell, counsel filing any motion with
             exhibits totaling over 10 pages must create an index to the exhibits,
             including the exhibit number and title of the exhibit. File the index as the
             last attachment to the parent document. Below is a sample exhibit index:

          Number                                       Title
              1          Affidavit of John Smith
              2          Jane Doe’s Deposition
            3-A          Contract Between XYZ Company and ABC Company (Part 1,
                         Pages 1-15)

            3-B          Contract Between XYZ Company and ABC Company (Part 2,
                         Pages 16-24)

              4          XYZ Company General Ledgers


D. Mediation

   1. Referral: The assigned District Judge refers this case to mandatory mediation. All
      parties must attend mediation in a good faith effort to resolve this suit.
      Participants must be prepared to spend as much time as needed at mediation.
      Only the mediator may declare an impasse or end the mediation.

   2. Deadline: The parties must complete mediation on or before the deadline in the
      above table. Despite Local Rule 9.05(d), neither the mediator nor the parties can



Revised February 2020                                                                       5
Case 2:20-cv-00013-SPC-NPM Document 30 Filed 04/24/20 Page 6 of 6 PageID 214



       continue the mediation conference beyond the deadline.

   3. Settlement and Report of Mediator: Within 5 days of the mediation conference
      ending, the mediator must file a mediation report stating whether all required
      parties were present, whether the case settled or impasse was declared, and, if
      applicable, whether any party or attorney did not act in good faith at the conference.

E. Sanctions

        A party who does not comply with the preceding paragraphs may be subject to
 sanctions including reasonable attorneys’ fees and costs, striking of pleadings, entry
 of default, dismissal, and a finding of contempt of court. See 28 U.S.C. § 1927; Fed.
 R. Civ. P. 16(f), 37; M.D. Fla. R. 9.05(c), (e).

        DONE and ORDERED in Fort Myers, Florida on this 24th day of April 2020.

        /s/ Sheri Polster Chappell                       /s/ Thomas P. Barber
          Sheri Polster Chappell                            Thomas P. Barber
        United States District Judge                   United States District Judge

            /s/ John E. Steele                             /s/ Mac R. McCoy
              John E. Steele                                  Mac R. McCoy
    Senior United States District Judge              United States Magistrate Judge

       /s/ Nicholas P. Mizell
            Nicholas P. Mizell
      United States Magistrate Judge




 Copies to: All Parties of Record




Revised February 2020                                                                     6
